 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 1892 
 
AN ACT 
To authorize appropriations for fiscal year 2012 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes.  
 
 
1.Short title; Table of contents 
(a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2012. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
TITLE I—Intelligence activities 
Sec. 101. Authorization of appropriations. 
Sec. 102. Classified Schedule of Authorizations. 
Sec. 103. Personnel ceiling adjustments. 
Sec. 104. Intelligence Community Management Account. 
TITLE II—Central Intelligence Agency Retirement and Disability System 
Sec. 201. Authorization of appropriations. 
TITLE III—General provisions 
Sec. 301. Increase in employee compensation and benefits authorized by law. 
Sec. 302. Restriction on conduct of intelligence activities. 
Sec. 303. Annual report on hiring of National Security Education Program participants. 
Sec. 304. Enhancement of authority for flexible personnel management among the elements of the intelligence community. 
Sec. 305. Preparation of nuclear proliferation assessment statements. 
Sec. 306. Cost estimates. 
Sec. 307. Updates of intelligence relating to terrorist recidivism of detainees held at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 308. Notification of transfer of a detainee held at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 309. Enhanced procurement authority to manage supply chain risk. 
Sec. 310. Burial allowance. 
Sec. 311. Modification of certain reporting requirements. 
Sec. 312. Review of strategic and competitive analysis conducted by the intelligence community. 
TITLE IV—Matters Relating to Elements of the Intelligence Community 
Subtitle A—Office of the Director of National Intelligence 
Sec. 401. Intelligence community assistance to counter drug trafficking organizations using public lands. 
Sec. 402. Application of certain financial reporting requirements to the Office of the Director of National Intelligence. 
Sec. 403. Public availability of information regarding the Inspector General of the Intelligence Community. 
Sec. 404. Clarification of status of Chief Information Officer in the Executive Schedule. 
Sec. 405. Temporary appointment to fill vacancies within Office of the Director of National Intelligence. 
Subtitle B—Central Intelligence Agency 
Sec. 411. Acceptance of gifts. 
Sec. 412. Foreign language proficiency requirements for Central Intelligence Agency officers. 
Sec. 413. Public availability of information regarding the Inspector General of the Central Intelligence Agency. 
Sec. 414. Creating an official record of the Osama bin Laden operation. 
Sec. 415. Recruitment of personnel in the Office of the Inspector General. 
Subtitle C—National Security Agency 
Sec. 421. Additional authorities for National Security Agency security personnel. 
Subtitle D—Other elements 
Sec. 431. Codification of Office of Intelligence and Analysis of the Department of Homeland Security as element of the intelligence community. 
Sec. 432. Federal Bureau of Investigation participation in the Department of Justice leave bank. 
Sec. 433. Accounts and transfer authority for appropriations and other amounts for intelligence elements of the Department of Defense. 
Sec. 434. Report on training standards of defense intelligence workforce. 
TITLE V—Other matters 
Sec. 501. Report on airspace restrictions for use of unmanned aerial vehicles along the border of the United States and Mexico. 
Sec. 502. Sense of Congress regarding integration of fusion centers. 
Sec. 503. Strategy to counter improvised explosive devices. 
Sec. 504. Sense of Congress regarding the priority of railway transportation security. 
Sec. 505. Technical amendments to the National Security Act of 1947. 
Sec. 506. Technical amendments to title 18, United States Code. 
Sec. 507. Budgetary effects. 
2.DefinitionsIn this Act: 
(1)Congressional intelligence committeesThe term congressional intelligence committees means— 
(A)the Select Committee on Intelligence of the Senate; and 
(B)the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)). 
IIntelligence activities 
101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2012 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government: 
(1)The Office of the Director of National Intelligence. 
(2)The Central Intelligence Agency. 
(3)The Department of Defense. 
(4)The Defense Intelligence Agency. 
(5)The National Security Agency. 
(6)The Department of the Army, the Department of the Navy, and the Department of the Air Force. 
(7)The Coast Guard. 
(8)The Department of State. 
(9)The Department of the Treasury. 
(10)The Department of Energy. 
(11)The Department of Justice. 
(12)The Federal Bureau of Investigation. 
(13)The Drug Enforcement Administration. 
(14)The National Reconnaissance Office. 
(15)The National Geospatial-Intelligence Agency. 
(16)The Department of Homeland Security. 
102.Classified Schedule of Authorizations 
(a)Specifications of amounts and personnel levelsThe amounts authorized to be appropriated under section 101 and, subject to section 103, the authorized personnel ceilings as of September 30, 2012, for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany the bill H.R. 1892 of the One Hundred Twelfth Congress. 
(b)Availability of classified Schedule of Authorizations 
(1)Availability to committees of CongressThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President. 
(2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations, or of appropriate portions of the Schedule, within the executive branch. 
(3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except— 
(A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 415c); 
(B)to the extent necessary to implement the budget; or 
(C)as otherwise required by law. 
(c)Use of funds for certain activities in the classified annexIn addition to any other purpose authorized by law, the Director of the Federal Bureau of Investigation may expend funds authorized in this Act as specified in the Federal Bureau of Investigation Policy Implementation section of the classified annex accompanying this Act. 
103.Personnel ceiling adjustments 
(a)Authority for increasesThe Director of National Intelligence may authorize the employment of civilian personnel in excess of the number of full-time equivalent positions for fiscal year 2012 authorized by the classified Schedule of Authorizations referred to in section 102(a) if the Director of National Intelligence determines that such action is necessary for the performance of important intelligence functions, except that the number of personnel employed in excess of the number authorized under such section may not, for any element of the intelligence community, exceed 3 percent of the number of civilian personnel authorized under such section for such element. 
(b)Authority for conversion of activities performed by contract personnel 
(1)In generalIn addition to the authority in subsection (a) and subject to paragraph (2), if the head of an element of the intelligence community makes a determination that activities currently being performed by contract personnel should be performed by employees of such element, the Director of National Intelligence, in order to reduce a comparable number of contract personnel, may authorize for that purpose employment of additional full-time equivalent personnel in such element equal to the number of full-time equivalent contract personnel performing such activities. 
(2)Concurrence and approvalThe authority described in paragraph (1) may not be exercised unless the Director of National Intelligence concurs with the determination described in such paragraph. 
(c)Treatment of certain personnelThe Director of National Intelligence shall establish guidelines that govern, for each element of the intelligence community, the treatment under the personnel levels authorized under section 102(a), including any exemption from such personnel levels, of employment or assignment— 
(1)in a student program, trainee program, or similar program; 
(2)in a reserve corps or as a reemployed annuitant; or 
(3)in details, joint duty, or long-term, full-time training. 
(d)Notice to congressional intelligence committeesThe Director of National Intelligence shall notify the congressional intelligence committees in writing at least 15 days prior to the initial exercise of an authority described in subsection (a) or (b). 
104.Intelligence Community Management Account 
(a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2012 the sum of $576,393,000. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 102(a) for advanced research and development shall remain available until September 30, 2013. 
(b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National Intelligence are authorized 777 full-time or full-time equivalent personnel as of September 30, 2012. Personnel serving in such elements may be permanent employees of the Office of the Director of National Intelligence or personnel detailed from other elements of the United States Government. 
(c)Classified authorizations 
(1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Community Management Account for fiscal year 2012 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). Such additional amounts for advanced research and development shall remain available until September 30, 2013. 
(2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence Community Management Account as of September 30, 2012, there are authorized such additional personnel for the Community Management Account as of that date as are specified in the classified Schedule of Authorizations referred to in section 102(a). 
IICentral Intelligence Agency Retirement and Disability System 
201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2012 the sum of $514,000,000. 
IIIGeneral provisions 
301.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law. 
302.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States. 
303.Annual report on hiring of National Security Education Program participantsNot later than 90 days after the end of each of fiscal years 2012, 2013, and 2014, the head of each element of the intelligence community shall submit to the congressional intelligence committees a report, which may be in classified form, containing the number of personnel hired by such element during such fiscal year that were at any time a recipient of a grant or scholarship under the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1901 et seq.). 
304.Enhancement of authority for flexible personnel management among the elements of the intelligence communitySection 102A of the National Security Act of 1947 (50 U.S.C. 403–1) is amended by adding at the end the following new subsection: 
 
(v)Authority To establish positions in excepted service 
(1)The Director of National Intelligence, with the concurrence of the head of the covered department concerned and in consultation with the Director of the Office of Personnel Management, may— 
(A)convert competitive service positions, and the incumbents of such positions, within an element of the intelligence community in such department, to excepted service positions as the Director of National Intelligence determines necessary to carry out the intelligence functions of such element; and 
(B)establish new positions in the excepted service within an element of the intelligence community in such department, if the Director of National Intelligence determines such positions are necessary to carry out the intelligence functions of such element. 
(2)An incumbent occupying a position on the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2012 selected to be converted to the excepted service under this section shall have the right to refuse such conversion. Once such individual no longer occupies the position, the position may be converted to the excepted service. 
(3)In this subsection, the term covered department means the Department of Energy, the Department of Homeland Security, the Department of State, or the Department of the Treasury..  
305.Preparation of nuclear proliferation assessment statementsSection 102A of the National Security Act of 1947 (50 U.S.C. 403–1), as amended by section 304 of this Act, is further amended by adding at the end the following new subsection: 
 
(w)Nuclear proliferation assessment statements intelligence community addendumThe Director of National Intelligence, in consultation with the heads of the appropriate elements of the intelligence community and the Secretary of State, shall provide to the President, the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate an addendum to each Nuclear Proliferation Assessment Statement accompanying a civilian nuclear cooperation agreement, containing a comprehensive analysis of the country’s export control system with respect to nuclear-related matters, including interactions with other countries of proliferation concern and the actual or suspected nuclear, dual-use, or missile-related transfers to such countries.. 
306.Cost estimates 
(a)In generalSection 506A of the National Security Act of 1947 (50 U.S.C. 415a–1) is amended— 
(1)in subsection (a)(2)— 
(A)by inserting (A) after (2); and 
(B)by adding at the end the following new subparagraph: 
 
(B)For major system acquisitions requiring a service or capability from another acquisition or program to deliver the end-to-end functionality for the intelligence community end users, independent cost estimates shall include, to the maximum extent practicable, all estimated costs across all pertinent elements of the intelligence community. For collection programs, such cost estimates shall include the cost of new analyst training, new hardware and software for data exploitation and analysis, and any unique or additional costs for data processing, storing, and power, space, and cooling across the life cycle of the program. If such costs for processing, exploitation, dissemination, and storage are scheduled to be executed in other elements of the intelligence community, the independent cost estimate shall identify and annotate such costs for such other elements accordingly.; and 
(2)in subsection (e)(2)— 
(A)by inserting (A) after (2); 
(B)in subparagraph (A), as so designated, by striking associated with the acquisition of a major system, and inserting associated with the development, acquisition, procurement, operation, and sustainment of a major system across its proposed life cycle,; and 
(C)by adding at the end the following: 
 
(B)In accordance with subsection (a)(2)(B), each independent cost estimate shall include all costs required across elements of the intelligence community to develop, acquire, procure, operate, and sustain the system to provide the end-to-end intelligence functionality of the system, including— 
(i)for collection programs, the cost of new analyst training, new hardware and software for data exploitation and analysis, and any unique or additional costs for data processing, storing, and power, space, and cooling across the life cycle of the program; and 
(ii)costs for processing, exploitation, dissemination, and storage scheduled to be executed in other elements of the intelligence community..  
(b)Effective dateThe amendments made by this section shall take effect on the date that is 180 days after the date of the enactment of this Act. 
307.Updates of intelligence relating to terrorist recidivism of detainees held at United States Naval Station, Guantanamo Bay, Cuba 
(a)Updates and consolidation of language 
(1)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 413 et seq.) is amended by inserting after section 506H the following new section: 
 
506I.Summary of intelligence relating to terrorist recidivism of detainees held at United States Naval Station, Guantanamo Bay, Cuba 
(a)In generalThe Director of National Intelligence, in consultation with the Director of the Central Intelligence Agency and the Director of the Defense Intelligence Agency, shall make publicly available an unclassified summary of— 
(1)intelligence relating to recidivism of detainees currently or formerly held at the Naval Detention Facility at Guantanamo Bay, Cuba, by the Department of Defense; and 
(2)an assessment of the likelihood that such detainees will engage in terrorism or communicate with persons in terrorist organizations. 
(b)UpdatesNot less frequently than once every 6 months, the Director of National Intelligence, in consultation with the Director of the Central Intelligence Agency and the Secretary of Defense, shall update and make publicly available an unclassified summary consisting of the information required by subsection (a) and the number of individuals formerly detained at Naval Station, Guantanamo Bay, Cuba, who are confirmed or suspected of returning to terrorist activities after release or transfer from such Naval Station.. 
(2)Initial updateThe initial update required by section 506I(b) of such Act, as added by paragraph (1) of this subsection, shall be made publicly available not later than 10 days after the date the first report following the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2012 is submitted to members and committees of Congress pursuant to section 319 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 10 U.S.C. 801 note). 
(b)Table of contents amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 506H the following new item: 
 
 
Sec. 506I. Summary of intelligence relating to terrorist recidivism of detainees held at United States Naval Station, Guantanamo Bay, Cuba..  
308.Notification of transfer of a detainee held at United States Naval Station, Guantanamo Bay, Cuba 
(a)Requirement for notificationThe President shall submit to Congress, in classified form, at least 30 days prior to the transfer or release of an individual detained at Naval Station, Guantanamo Bay, Cuba, as of June 24, 2009, to the country of such individual’s nationality or last habitual residence or to any other foreign country or to a freely associated State the following information: 
(1)The name of the individual to be transferred or released. 
(2)The country or the freely associated State to which such individual is to be transferred or released. 
(3)The terms of any agreement with the country or the freely associated State for the acceptance of such individual, including the amount of any financial assistance related to such agreement. 
(4)The agencies or departments of the United States responsible for ensuring that the agreement described in paragraph (3) is carried out. 
(b)DefinitionIn this section, the term freely associated States means the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau. 
(c)Construction with other requirementsNothing in this section shall be construed to supersede or otherwise affect the following provisions of law: 
(1)Section 1028 of the National Defense Authorization Act for Fiscal Year 2012. 
(2)Section 8120 of the Department of Defense Appropriations Act, 2012. 
309.Enhanced procurement authority to manage supply chain risk 
(a)DefinitionsIn this section: 
(1)Covered agencyThe term covered agency means any element of the intelligence community other than an element within the Department of Defense. 
(2)Covered item of supplyThe term covered item of supply means an item of information technology (as that term is defined in section 11101 of title 40, United States Code) that is purchased for inclusion in a covered system, and the loss of integrity of which could result in a supply chain risk for a covered system. 
(3)Covered procurementThe term covered procurement means— 
(A)a source selection for a covered system or a covered item of supply involving either a performance specification, as provided in section 3306(a)(3)(B) of title 41, United States Code, or an evaluation factor, as provided in section 3306(b)(1) of such title, relating to supply chain risk; 
(B)the consideration of proposals for and issuance of a task or delivery order for a covered system or a covered item of supply, as provided in section 4106(d)(3) of title 41, United States Code, where the task or delivery order contract concerned includes a contract clause establishing a requirement relating to supply chain risk; or 
(C)any contract action involving a contract for a covered system or a covered item of supply where such contract includes a clause establishing requirements relating to supply chain risk. 
(4)Covered procurement actionThe term covered procurement action means any of the following actions, if the action takes place in the course of conducting a covered procurement: 
(A)The exclusion of a source that fails to meet qualifications standards established in accordance with the requirements of section 3311 of title 41, United States Code, for the purpose of reducing supply chain risk in the acquisition of covered systems. 
(B)The exclusion of a source that fails to achieve an acceptable rating with regard to an evaluation factor providing for the consideration of supply chain risk in the evaluation of proposals for the award of a contract or the issuance of a task or delivery order. 
(C)The decision to withhold consent for a contractor to subcontract with a particular source or to direct a contractor for a covered system to exclude a particular source from consideration for a subcontract under the contract. 
(5)Covered systemThe term covered system means a national security system, as that term is defined in section 3542(b) of title 44, United States Code. 
(6)Supply chain riskThe term supply chain risk means the risk that an adversary may sabotage, maliciously introduce unwanted function, or otherwise subvert the design, integrity, manufacturing, production, distribution, installation, operation, or maintenance of a covered system so as to surveil, deny, disrupt, or otherwise degrade the function, use, or operation of such system. 
(b)AuthoritySubject to subsection (c) and in consultation with the Director of National Intelligence, the head of a covered agency may, in conducting intelligence and intelligence-related activities— 
(1)carry out a covered procurement action; and 
(2)limit, notwithstanding any other provision of law, in whole or in part, the disclosure of information relating to the basis for carrying out a covered procurement action. 
(c)Determination and notificationThe head of a covered agency may exercise the authority provided in subsection (b) only after— 
(1)any appropriate consultation with procurement or other relevant officials of the covered agency; 
(2)making a determination in writing, which may be in classified form, that— 
(A)use of the authority in subsection (b)(1) is necessary to protect national security by reducing supply chain risk; 
(B)less intrusive measures are not reasonably available to reduce such supply chain risk; and 
(C)in a case where the head of the covered agency plans to limit disclosure of information under subsection (b)(2), the risk to national security due to the disclosure of such information outweighs the risk due to not disclosing such information; 
(3)notifying the Director of National Intelligence that there is a significant supply chain risk to the covered system concerned, unless the head of the covered agency making the determination is the Director of National Intelligence; and 
(4)providing a notice, which may be in classified form, of the determination made under paragraph (2) to the congressional intelligence committees that includes a summary of the basis for the determination, including a discussion of less intrusive measures that were considered and why they were not reasonably available to reduce supply chain risk. 
(d)DelegationThe head of a covered agency may not delegate the authority provided in subsection (b) or the responsibility to make a determination under subsection (c) to an official below the level of the service acquisition executive for the agency concerned. 
(e)SavingsThe authority under this section is in addition to any other authority under any other provision of law. The authority under this section shall not be construed to alter or effect the exercise of any other provision of law. 
(f)Effective dateThe requirements of this section shall take effect on the date that is 180 days after the date of the enactment of this Act and shall apply to contracts that are awarded on or after such date. 
(g)SunsetThe authority provided in this section shall expire on the date that section 806 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2304 note) expires. 
310.Burial allowance 
(a)Authorization to provide 
(1)In generalThe head of an agency or department containing an element of the intelligence community may pay to the estate of a decedent described in paragraph (2) a burial allowance at the request of a representative of such estate, as determined in accordance with the laws of a State. 
(2)DescriptionA decedent described in this paragraph is an individual— 
(A)who served as a civilian officer or employee of such an agency or department; 
(B)who died as a result of an injury incurred during such service; and 
(C)whose death— 
(i)resulted from hostile or terrorist activities; or 
(ii)occurred in connection with an intelligence activity having a substantial element of risk. 
(b)Use of burial allowanceA burial allowance paid under subsection (a) may be used to reimburse such estate for burial expenses, including recovery, mortuary, funeral, or memorial service, cremation, burial costs, and costs of transportation by common carrier to the place selected for final disposition of the decedent. 
(c)Amount of burial allowance; relationship to other provisionsA burial allowance paid under subsection (a) shall be— 
(1)in an amount not greater than— 
(A)the maximum reimbursable amount allowed under Department of Defense Instruction 1344.08 or successor instruction; plus 
(B)the actual costs of transportation referred to in subsection (b); and 
(2)in addition to any other benefit permitted under any other provision of law, including funds that may be expended as specified in the General Provisions section of the classified annex accompanying this Act. 
(d)ReportNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Personnel Management, in consultation with the Director of National Intelligence, the Secretary of Labor, and the Secretary of Defense, shall submit to Congress a report on the feasibility of implementing legislation to provide for burial allowances at a level which adequately addresses the cost of burial expenses and provides for equitable treatment when an officer or employee of a Federal agency or department dies as the result of an injury sustained in the performance of duty. 
311.Modification of certain reporting requirements 
(a)Intelligence Reform and Terrorism Prevention Act of 2004Section 1041(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 403–1b(b)) is amended by striking paragraphs (3) and (4). 
(b)Intelligence Authorization Act for Fiscal Year 2003Section 904(d)(1) of the Intelligence Authorization Act for Fiscal Year 2003 (50 U.S.C. 402c(d)(1)) is amended by striking on an annual basis. 
(c)Intelligence Authorization Act for Fiscal Year 1995Section 809 of the Intelligence Authorization Act for Fiscal Year 1995 (50 U.S.C. App. 2170b) is amended— 
(1)by striking subsection (b); and 
(2)in subsection (c), by striking reports referred to in subsections (a) and (b) and inserting report referred to in subsection (a). 
(d)Report on temporary personnel authorizations for critical language trainingParagraph (3)(D) of section 102A(e) of the National Security Act of 1947 (50 U.S.C. 403–1(e)), as amended by section 306 of the Intelligence Authorization Act for Fiscal Year 2010 (Public Law 111–259; 124 Stat. 2661), is amended by striking The and inserting For each of the fiscal years 2010, 2011, and 2012, the. 
312.Review of strategic and competitive analysis conducted by the intelligence community 
(a)ReviewThe Director of National Intelligence shall direct the Director's Senior Advisory Group to conduct a comprehensive review of the strategic and competitive analysis of international terrorism and homegrown violent extremism conducted by elements of the intelligence community during the 12 month period beginning on the date of the enactment of this Act. 
(b)RecommendationsNot later than 15 months after the date of the enactment of this Act, the Director of the National Intelligence shall submit to the congressional intelligence committees— 
(1)a report on the results of the review conducted under subsection (a); and 
(2)any actions taken by the Director to implement the recommendations, if any, of the Director's Senior Advisory Group based on such results. 
IVMatters Relating to Elements of the Intelligence Community 
AOffice of the Director of National Intelligence 
401.Intelligence community assistance to counter drug trafficking organizations using public lands 
(a)ConsultationThe Director of National Intelligence shall consult with the heads of the Federal land management agencies on the appropriate actions the intelligence community can take to assist such agencies in responding to the threat from covered entities that are currently or have previously used public lands in the United States to further the operations of such entities. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report on the results of the consultation under subsection (a). Such report shall include— 
(1)an assessment of the intelligence community collection efforts dedicated to covered entities, including any collection gaps or inefficiencies; and 
(2)an assessment of the ability of the intelligence community to assist Federal land management agencies in identifying and protecting public lands from illegal drug grows and other activities and threats of covered entities, including through the sharing of intelligence information. 
(c)DefinitionsIn this section: 
(1)Covered entityThe term covered entity means an international drug trafficking organization or other actor involved in drug trafficking generally. 
(2)Federal land management agencyThe term Federal land management agency includes— 
(A)the Forest Service of the Department of Agriculture; 
(B)the Bureau of Land Management of the Department of the Interior; 
(C)the National Park Service of the Department of the Interior; 
(D)the Fish and Wildlife Service of the Department of the Interior; and 
(E)the Bureau of Reclamation of the Department of the Interior. 
(3)Public landsThe term public lands means land under the management of a Federal land management agency. 
402.Application of certain financial reporting requirements to the Office of the Director of National IntelligenceFor each of the fiscal years 2010, 2011, and 2012, the requirements of section 3515 of title 31, United States Code, to submit an audited financial statement shall not apply to the Office of the Director of National Intelligence if the Director of National Intelligence determines and notifies Congress that audited financial statements for such years for such Office cannot be produced on a cost-effective basis. 
403.Public availability of information regarding the Inspector General of the Intelligence CommunitySection 103H of the National Security Act of 1947 (50 U.S.C. 403–3h) is amended by adding at the end the following new subsection: 
 
(o)Information on website 
(1)The Director of National Intelligence shall establish and maintain on the homepage of the publicly accessible website of the Office of the Director of National Intelligence information relating to the Office of the Inspector General of the Intelligence Community including methods to contact the Inspector General. 
(2)The information referred to in paragraph (1) shall be obvious and facilitate accessibility to the information related to the Office of the Inspector General of the Intelligence Community.. 
404.Clarification of status of Chief Information Officer in the Executive ScheduleSection 5315 of title 5, United States Code, is amended by inserting after the item relating to the Chief Information Officer, Small Business Administration the following new item: 
 
Chief Information Officer of the Intelligence Community.. 
405.Temporary appointment to fill vacancies within Office of the Director of National IntelligenceSection 103 of the National Security Act of 1947 (50 U.S.C. 403–3) is amended— 
(1)by redesignating subsection (e) as subsection (f); and 
(2)by inserting after subsection (d) the following new subsection: 
 
(e)Temporary filling of vacanciesWith respect to filling temporarily a vacancy in an office within the Office of the Director of National Intelligence (other than that of the Director of National Intelligence), section 3345(a)(3) of title 5, United States Code, may be applied— 
(1)in the matter preceding subparagraph (A), by substituting an element of the intelligence community, as that term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)), for such Executive agency; and 
(2)in subparagraph (A), by substituting the intelligence community for such agency.. 
BCentral Intelligence Agency 
411.Acceptance of giftsSection 12 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 403l(a)) is amended— 
(1)in subsection (a)— 
(A)by inserting (1) after (a); and 
(B)by striking the second and third sentences and inserting the following: 
 
(2)Any gift accepted under this section (and any income produced by any such gift)— 
(A)may be used only for— 
 
(i)artistic display; 
(ii)purposes relating to the general welfare, education, or recreation of employees or dependents of employees of the Agency or for similar purposes; or 
(iii)purposes relating to the welfare, education, or recreation of an individual described in paragraph (3); and 
(B)under no circumstances may such a gift (or any income produced by any such gift) be used for operational purposes. 
(3)An individual described in this paragraph is an individual who— 
(A)is an employee or a former employee of the Agency who suffered injury or illness while employed by the Agency that— 
(i)resulted from hostile or terrorist activities; 
(ii)occurred in connection with an intelligence activity having a significant element of risk; or 
(iii)occurred under other circumstances determined by the Director to be analogous to the circumstances described in clause (i) or (ii); 
(B)is a family member of such an employee or former employee; or 
(C)is a surviving family member of an employee of the Agency who died in circumstances described in clause (i), (ii), or (iii) of subparagraph (A). 
(4)The Director may not accept any gift under this section that is expressly conditioned upon any expenditure not to be met from the gift itself or from income produced by the gift unless such expenditure has been authorized by law. 
(5)The Director may, in the Director's discretion, determine that an individual described in subparagraph (A) or (B) of paragraph (3) may accept a gift for the purposes described in paragraph (2)(A)(iii).; and 
(2)by adding at the end the following new subsection: 
 
(f)The Director, in consultation with the Director of the Office of Government Ethics, shall issue regulations to carry out the authority provided in this section. Such regulations shall ensure that such authority is exercised consistent with all relevant ethical constraints and principles, including— 
(1)the avoidance of any prohibited conflict of interest or appearance of impropriety; and 
(2)a prohibition against the acceptance of a gift from a foreign government or an agent of a foreign government.. 
412.Foreign language proficiency requirements for Central Intelligence Agency officers 
(a)In generalSection 104A(g) of the National Security Act of 1947 (50 U.S.C. 403–4a(g)) is amended— 
(1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A)— 
(i)by inserting in the Directorate of Intelligence career service or the National Clandestine Service career service after an individual; 
(ii)by inserting or promoted after appointed; and 
(iii)by striking individual— and inserting individual has been certified as having a professional speaking and reading proficiency in a foreign language, such proficiency being at least level 3 on the Interagency Language Roundtable Language Skills Level or commensurate proficiency level using such other indicator of proficiency as the Director of the Central Intelligence Agency considers appropriate.; 
(B)by striking subparagraphs (A) and (B); and 
(2)in paragraph (2), by striking position or category of positions both places that term appears and inserting position, category of positions, or occupation. 
(b)Effective dateSection 611(b) of the Intelligence Authorization Act for Fiscal Year 2005 (Public Law 108–487; 50 U.S.C. 403–4a note) is amended— 
(1)by inserting or promotions after appointments; and 
(2)by striking that is one year after the date. 
(c)Report on waiversSection 611(c) of the Intelligence Authorization Act for Fiscal Year 2005 (Public Law 108–487; 118 Stat. 3955) is amended— 
(1)in the first sentence— 
(A)by striking positions and inserting individual waivers; and 
(B)by striking Directorate of Operations and inserting National Clandestine Service; and 
(2)in the second sentence, by striking position or category of positions and inserting position, category of positions, or occupation. 
(d)Report on transfersNot later than 45 days after the date of the enactment of this Act, and on an annual basis for each of the following 3 years, the Director of the Central Intelligence Agency shall submit to the congressional intelligence committees a report on the number of Senior Intelligence Service employees of the Agency who— 
(1)were transferred during the reporting period to a Senior Intelligence Service position in the Directorate of Intelligence career service or the National Clandestine Service career service; and 
(2)did not meet the foreign language requirements specified in section 104A(g)(1) of the National Security Act of 1947 (50 U.S.C. 403–4a(g)(1)) at the time of such transfer. 
413.Public availability of information regarding the Inspector General of the Central Intelligence AgencySection 17 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 403q) is amended by adding at the end the following new subsection: 
 
(h)Information on website 
(1)The Director of the Central Intelligence Agency shall establish and maintain on the homepage of the Agency’s publicly accessible website information relating to the Office of the Inspector General including methods to contact the Inspector General. 
(2)The information referred to in paragraph (1) shall be obvious and facilitate accessibility to the information related to the Office of the Inspector General..  
414.Creating an official record of the Osama bin Laden operation 
(a)FindingsCongress finds the following: 
(1)On May 1, 2011, United States personnel killed terrorist leader Osama bin Laden during the course of a targeted strike against his secret compound in Abbottabad, Pakistan. 
(2)Osama bin Laden was the leader of the al Qaeda terrorist organization, the most significant terrorism threat to the United States and the international community. 
(3)Osama bin Laden was the architect of terrorist attacks which killed nearly 3,000 civilians on September 11, 2001, the most deadly terrorist attack against our Nation, in which al Qaeda terrorists hijacked four airplanes and crashed them into the World Trade Center in New York City, the Pentagon in Washington, D.C., and, due to heroic efforts by civilian passengers to disrupt the terrorists, near Shanksville, Pennsylvania. 
(4)Osama bin Laden planned or supported numerous other deadly terrorist attacks against the United States and its allies, including the 1998 bombings of United States embassies in Kenya and Tanzania and the 2000 attack on the U.S.S. Cole in Yemen, and against innocent civilians in countries around the world, including the 2004 attack on commuter trains in Madrid, Spain and the 2005 bombings of the mass transit system in London, England. 
(5)Following the September 11, 2001, terrorist attacks, the United States, under President George W. Bush, led an international coalition into Afghanistan to dismantle al Qaeda, deny them a safe haven in Afghanistan and ungoverned areas along the Pakistani border, and bring Osama bin Laden to justice. 
(6)President Barack Obama in 2009 committed additional forces and resources to efforts in Afghanistan and Pakistan as the central front in our enduring struggle against terrorism and extremism. 
(7)The valiant members of the United States Armed Forces have courageously and vigorously pursued al Qaeda and its affiliates in Afghanistan and around the world. 
(8)The anonymous, unsung heroes of the intelligence community have pursued al Qaeda and affiliates in Afghanistan, Pakistan, and around the world with tremendous dedication, sacrifice, and professionalism. 
(9)The close collaboration between the Armed Forces and the intelligence community prompted the Director of National Intelligence, General James Clapper, to state, Never have I seen a more remarkable example of focused integration, seamless collaboration, and sheer professional magnificence as was demonstrated by the Intelligence Community in the ultimate demise of Osama bin Laden.. 
(10)While the death of Osama bin Laden represents a significant blow to the al Qaeda organization and its affiliates and to terrorist organizations around the world, terrorism remains a critical threat to United States national security. 
(11)President Obama said, For over two decades, bin Laden has been al Qaeda’s leader and symbol, and has continued to plot attacks against our country and our friends and allies. The death of bin Laden marks the most significant achievement to date in our Nation’s effort to defeat al Qaeda.. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the raid that killed Osama bin Laden demonstrated the best of the intelligence community's capabilities and teamwork; 
(2)for years to come, Americans will look back at this event as a defining point in the history of the United States; 
(3)it is vitally important that the United States memorialize all the events that led to the raid so that future generations will have an official record of the events that transpired before, during, and as a result of the operation; and 
(4)preserving this history now will allow the United States to have an accurate account of the events while those that participated in the events are still serving in the Government. 
(c)Report on the Operation that killed Osama bin LadenNot later than 90 days after the completion of the report being prepared by the Center for the Study of Intelligence that documents the history of and lessons learned from the raid that resulted in the death of Osama bin Laden, the Director of the Central Intelligence Agency shall submit such report to the congressional intelligence committees. 
(d)Preservation of recordsThe Director of the Central Intelligence Agency shall preserve any records, including intelligence information and assessments, used to generate the report described in subsection (c). 
415.Recruitment of personnel in the Office of the Inspector General 
(a)StudyThe Inspector General of the Office of Personnel Management, in consultation with the Inspector General of the Central Intelligence Agency, shall carry out a study of the personnel authorities and available personnel benefits of the Office of the Inspector General of the Central Intelligence Agency. Such study shall include— 
(1)identification of any barriers or disincentives to the recruitment or retention of experienced investigators within the Office of the Inspector General of the Central Intelligence Agency; and 
(2)a comparison of the personnel authorities of the Inspector General of the Central Intelligence Agency with personnel authorities of Inspectors General of other agencies and departments of the United States, including a comparison of the benefits available to experienced investigators within the Office of the Inspector General of the Central Intelligence Agency with similar benefits available within the offices of Inspectors General of such other agencies or departments. 
(b)RecommendationsNot later than 120 days after the date of the enactment of this Act, the Inspector General of the Office of Personnel Management shall submit to the congressional intelligence committees and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives— 
(1)a report on the results of the study conducted under subsection (a); and 
(2)any recommendations for legislative action based on such results. 
(c)FundingOf the funds authorized to be appropriated by this Act, the Director of National Intelligence shall transfer to the Inspector General of the Office of Personnel Management such sums as may be necessary to carry out this section. 
CNational Security Agency 
421.Additional authorities for National Security Agency security personnel 
(a)Authority To transport apprehended personsParagraph (5) of section 11(a) of the National Security Agency Act of 1959 (50 U.S.C. 402 note) is amended to read as follows: 
 
(5)Agency personnel authorized by the Director under paragraph (1) may transport an individual apprehended under the authority of this section from the premises at which the individual was apprehended, as described in subparagraph (A) or (B) of paragraph (1), for the purpose of transferring such individual to the custody of law enforcement officials. Such transportation may be provided only to make a transfer of custody at a location within 30 miles of the premises described in subparagraphs (A) and (B) of paragraph (1).. 
(b)Conforming amendment relating to tort liabilityParagraph (1) of section 11(d) of the National Security Agency Act of 1959 (50 U.S.C. 402 note) is amended— 
(1)in subparagraph (B), by striking or at the end; 
(2)in subparagraph (C), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new subparagraph: 
 
(D)transport an individual pursuant to subsection (a)(2).. 
DOther elements 
431.Codification of Office of Intelligence and Analysis of the Department of Homeland Security as element of the intelligence communitySection 3(4)(K) of the National Security Act of 1947 (50 U.S.C. 401a(4)(K)) is amended to read as follows: 
 
(K)The Office of Intelligence and Analysis of the Department of Homeland Security.. 
432.Federal Bureau of Investigation participation in the Department of Justice leave bankSubsection (b) of section 6372 of title 5, United States Code, is amended to read as follows: 
 
(b) 
(1)Except as provided in paragraph (2) and notwithstanding any other provision of this subchapter, neither an excepted agency nor any individual employed in or under an excepted agency may be included in a leave bank program established under any of the preceding provisions of this subchapter. 
(2)Notwithstanding any other provision of law, the Director of the Federal Bureau of Investigation may authorize an individual employed by the Bureau to participate in a leave bank program administered by the Department of Justice under this subchapter if in the Director's judgment such participation will not adversely affect the protection of intelligence sources and methods.. 
433.Accounts and transfer authority for appropriations and other amounts for intelligence elements of the Department of Defense 
(a)In generalChapter 21 of title 10, United States Code, is amended by inserting after section 428 the following new section: 
 
429.Appropriations for Defense intelligence elements: accounts for transfers; transfer authority  
(a)Accounts for appropriations for defense intelligence elementsThe Secretary of Defense may transfer appropriations of the Department of Defense which are available for the activities of Defense intelligence elements to an account or accounts established for receipt of such transfers. Each such account may also receive transfers from the Director of National Intelligence if made pursuant to Section 102A of the National Security Act of 1947 (50 U.S.C. 403–1), and transfers and reimbursements arising from transactions, as authorized by law, between a Defense intelligence element and another entity. Appropriation balances in each such account may be transferred back to the account or accounts from which such appropriations originated as appropriation refunds. 
(b)Recordation of transfersTransfers made pursuant to subsection (a) shall be recorded as expenditure transfers. 
(c)Availability of fundsFunds transferred pursuant to subsection (a) shall remain available for the same time period and for the same purpose as the appropriation from which transferred, and shall remain subject to the same limitations provided in the act making the appropriation. 
(d)Obligation and expenditure of fundsUnless otherwise specifically authorized by law, funds transferred pursuant to subsection (a) shall only be obligated and expended in accordance with chapter 15 of title 31 and all other applicable provisions of law. 
(e)Defense intelligence element definedIn this section, the term Defense intelligence element means any of the Department of Defense agencies, offices, and elements included within the definition of intelligence community under section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)).. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter I of such chapter is amended by adding at the end the following new item: 
 
 
429. Appropriations for Defense intelligence elements: accounts for transfers; transfer authority.. 
434.Report on training standards of defense intelligence workforce 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence and the Under Secretary of Defense for Intelligence shall submit to the Permanent Select Committee on Intelligence and the Committee on Armed Services of the House of Representatives and the Select Committee on Intelligence and the Committee on Armed Services of the Senate a report on the training standards of the defense intelligence workforce. Such report shall include— 
(1)a description of existing training, education, and professional development standards applied to personnel of defense intelligence components; and 
(2)an assessment of the ability to implement a certification program for personnel of the defense intelligence components based on achievement of required training, education, and professional development standards. 
(b)DefinitionsIn this section: 
(1)Defense intelligence componentsThe term defense intelligence components means— 
(A)the National Security Agency; 
(B)the Defense Intelligence Agency; 
(C)the National Geospatial-Intelligence Agency; 
(D)the National Reconnaissance Office; 
(E)the intelligence elements of the Army, the Navy, the Air Force, and the Marine Corps; and 
(F)other offices within the Department of Defense for the collection of specialized national intelligence through reconnaissance programs. 
(2)Defense intelligence workforceThe term defense intelligence workforce means the personnel of the defense intelligence components. 
VOther matters 
501.Report on airspace restrictions for use of unmanned aerial vehicles along the border of the United States and MexicoNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the congressional intelligence committees, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report on whether restrictions on the use of airspace are hampering the use of unmanned aerial vehicles by the Department of Homeland Security along the international border between the United States and Mexico. 
502.Sense of Congress regarding integration of fusion centersIt is the sense of Congress that ten years after the terrorist attacks upon the United States on September 11, 2001, the Secretary of Homeland Security, in consultation with the Director of National Intelligence, should continue to integrate and utilize fusion centers to enlist all of the intelligence, law enforcement, and homeland security capabilities of the United States in a manner that is consistent with the Constitution to prevent acts of terrorism against the United States. 
503.Strategy to counter improvised explosive devices 
(a)Strategy 
(1)EstablishmentThe Director of National Intelligence and the Secretary of Defense shall establish a coordinated strategy utilizing all available personnel and assets for intelligence collection and analysis to identify and counter network activity and operations in Pakistan and Afghanistan relating to the development and use of improvised explosive devices. 
(2)ContentsThe strategy established under paragraph (1) shall identify— 
(A)the networks that design improvised explosive devices, provide training on improvised explosive device assembly and employment, and smuggle improvised explosive device components into Afghanistan; 
(B)the persons and organizations not directly affiliated with insurgents in Afghanistan who knowingly enable the movement of commercial products and material used in improvised explosive device construction from factories and vendors in Pakistan into Afghanistan; 
(C)the financiers, financial networks, institutions, and funding streams that provide resources to the insurgency in Afghanistan; and 
(D)the links to military, intelligence services, and government officials who are complicit in allowing the insurgent networks in Afghanistan to operate. 
(b)Report and implementationNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence and the Secretary of Defense shall— 
(1)submit to the congressional intelligence committees and the Committees on Armed Services of the House of Representatives and the Senate a report containing the strategy established under subsection (a); and 
(2)implement such strategy. 
504.Sense of Congress regarding the priority of railway transportation securityIt is the sense of Congress that— 
(1)the nation’s railway transportation (including subway transit) network is broad and technically complex, requiring robust communication between private sector stakeholders and the intelligence community to identify, monitor, and respond to threats; 
(2)the Department of Homeland Security Office of Intelligence and Analysis maintains a constructive relationship with other Federal agencies, state and local governments, and private entities to safeguard our railways; and 
(3)railway transportation security (including subway transit security) should continue to be prioritized in the critical infrastructure threat assessment developed by the Office of Intelligence and Analysis and included in threat assessment budgets of the intelligence community. 
505.Technical amendments to the National Security Act of 1947The National Security Act of 1947 (50 U.S.C. 401 et seq.) is amended— 
(1)in section 3(6) (50 U.S.C. 401a(6)), by striking Director of Central Intelligence and inserting Director of National Intelligence; 
(2)in section 506(b) (50 U.S.C. 415a(b)), by striking Director of Central Intelligence. and inserting Director of National Intelligence.; and 
(3)in section 506A(c)(2)(C) (50 U.S.C. 415a–1(c)(2)(C)), by striking National Foreign Intelligence Program both places that term appears and inserting National Intelligence Program. 
506.Technical amendments to title 18, United States CodeSection 351(a) of title 18, United States Code, is amended— 
(1)by inserting the Director (or a person nominated to be Director during the pendency of such nomination) or Principal Deputy Director of National Intelligence, after in such department,; and 
(2)by striking Central Intelligence, and inserting the Central Intelligence Agency,. 
507.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
